Citation Nr: 0200651	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean
INTRODUCTION

The appellant retired in January 1995 after serving more than 
20 years on active military service, including service in 
Southwest Asia from January to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2001, the appellant and his representative 
appeared at the RO for a videoconference with the undersigned 
in Washington, D.C.  At that time, an appeal concerning the 
issue of entitlement to service connection for bilateral 
hearing loss was withdrawn by the appellant (Transcript, 
p. 2).  In addition, the appellant offered testimony 
concerning the new issue of entitlement to an increased 
rating for hypertension, currently rated 10 percent 
disabling.  This matter is hereby referred to the RO for 
appropriate further action.  


REMAND

Diabetes was not diagnosed until approximately 1999, several 
years following the appellant's retirement from active 
service in January 1995.  VA medical examinations of the 
appellant in March 1995 and June 1997 reflect no diagnosis of 
diabetes.  As late as April 1998, VA medical records reflect 
a negative entry for diabetes.  However, the appellant has 
submitted a letter from his private physician stating that 
the appellant's blood sugar test results were "trending 
gradually upwards from the early 90s" and that he was 
"trending towards diabetes prior to his discharge" from 
service.  However, in order to establish entitlement to 
service connection for diabetes, competent medical evidence 
must show that the disease entity was actually manifested in 
service or within one year of discharge from service.  The 
Board has decided that a medical opinion on this question 
would be appropriate in this case.  

Likewise, the same private physician has stated that "it is 
apparent that he has [sic] developing arthritis...prior to his 
discharge from the military."  This physician emphasized as 
the basis for his opinion that the appellant had complaints 
in service of painful joints which are now arthritic.  
However, these inservice complaints have already been 
service-connected (pursuant to 38 C.F.R. § 3.317 (2001) 
pertaining to certain undiagnosed conditions in veterans of 
service in the Persian Gulf War) under the designation of 
polyarthralgia of multiple joints.  Once again, actual 
manifestations of arthritis, preferably in the form of x-ray 
studies, must be demonstrated in service or within one year 
afterward in order for service connection for this disability 
to be warranted.  The current record reflects x-ray evidence 
of arthritis involving both knees dating from October 2001; 
x-ray evidence of arthritis in both wrists and of cervical 
spondylosis dating from June 1997; and x-ray evidence of 
early degenerative changes in the cervical spine dating from 
June 1995 (within one year of service).  X-ray studies of the 
lumbar and thoracic spines and both knees and both ankles in 
June 1997 were normal, as were x-ray studies of both knees in 
January 2001.  The June 1995 x-ray report raises the 
additional question of whether the cervical arthritis noted 
at that time was systemic or traumatic in origin.  

The appellant has submitted copies of private medical records 
which he wishes to be considered in adjudicating his claims.  
He is hereby advised that he still needs to submit copies of 
any private medical records which reflect actual 
manifestations of diabetes or arthritis (preferably x-ray 
studies) in service or within one year afterward.  It is also 
reported in the postservice private medical records that the 
appellant has received his primary medical care from VA.  
Therefore, since only VA medical records dating from 1997-98 
are currently of record, additional VA medical records need 
to be obtained.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
medical treatment records pertaining to 
the appellant which date from his 
retirement in January 1995 up to the 
present.  

2.  At the same time, the appellant is 
again advised that he needs to submit any 
additional private medical records to 
which he has access which reflect actual 
manifestations of (not just precursors 
of) diabetes or arthritis in service or 
within one year of his retirement from 
active service in January 1995.  He 
should be granted a reasonable period of 
time in which to submit this evidence.  

3.  After all relevant medical evidence 
has been obtained, the RO should refer 
the claims file to a VA staff physician 
with appropriate qualifications, who 
should be requested to provide a medical 
opinion on the following questions: (a) 
Was diabetes actually manifested in 
service or within one year afterward? (b) 
Was the cervical arthritis noted on a 
June 1995 x-ray report traumatic or 
systemic in origin? and (c) If the June 
1995 cervical arthritis was of traumatic 
origin, was arthritis in any other joint 
manifested (preferably by x-ray evidence) 
in service or within one year afterward?  

4.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for 
diabetes and for arthritis of multiple 
joints.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




